Citation Nr: 0901851	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-09 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for asbestosis for 
purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death. 

3.  Entitlement to Dependents' Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from June 1987 until June 
1990.

The appellant is the veteran's former spouse and the 
custodian of his children and is seeking survivor's benefits 
on their behalf.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The Board notes that the claim was initially was adjudicated 
as benefits for a surviving spouse.  The record indicates 
that the appellant was married to the veteran in April 1991.  
The record also reflects the appellant and the veteran were 
divorced around 1999 or 2000.  The appellant does not dispute 
the fact that she was divorced from the veteran and does not 
allege that she lived with the veteran at the time of his 
death.  Accordingly, the appellant does not qualify as a 
"surviving spouse."  

In the present case, however, the veteran and the appellant 
had two children together.  The appellant is the custodian of 
the children who had not reached the age of majority at the 
time in which the claim from which this appeal stems from was 
filed.

The RO recharacterized the claim as one on behalf of the 
surviving children in the March 2006 Supplemental Statements 
of the Case.  Furthermore, in a June 2006 letter the RO 
advised the appellant that she was not eligible for benefits 
as a surviving spouse but further explained that as the 
surviving children may be entitled to benefits the RO 
recharacterized the claim as a claim on behalf of the 
veteran's children.  The appellant did not object to this 
finding.  Accordingly, the Board likewise will evaluate this 
claim as one on behalf of the veteran's children.  To 
construe otherwise would raise serious due process issues, 
especially in light of the nonadversarial and pro-claimant VA 
claims adjudication system and result in unnecessary delays 
of the adjudication. Sondel v. Brown, 6 Vet. App. 218, 220 
(1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) 
(Both for the general proposition that VA is obligated to 
review all issues which are reasonably raised from a liberal 
reading of the appellant's substantive appeal).

The record reflects the appellant sought to reopen her claim 
for entitlement to burial benefits and also raised a claim 
for death pension.  These claims have not been adjudicated 
and are REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran died in April 2003, and the immediate cause 
of death was leukocytosis due to or as a consequence of 
chronic myelogenous leukemia.

2.  At the time of his death, service connection was not in 
effect for any disability.

3.  The appellant filed a claim for accrued benefits in May 
2003.

4.  At the time of the veteran's death, he had a claim 
pending for entitlement to service connection for asbestosis.

5.  The evidence does not demonstrate the veteran had a 
diagnosed asbestos-related disability.

6.  Leukocytosis was not manifested during service or for 
many years following separation from service, and is not 
shown to be causally or etiologically related to service.

7.  A disability of service origin is not shown to have been 
causally or etiologically related to, or to have played any 
role in producing or hastening the veteran's death.

8.  At the time of his death, the veteran did not have a 
permanent and total service-connected disability.




CONCLUSIONS OF LAW

1.  The criteria for service connection for asbestosis for 
the purpose of receiving accrued benefits have not been met. 
38 U.S.C.A. §§ 1110, 1131, 5121 (West 2002); 38 C.F.R. 
§§ 3.102, 3.151, 3.303, 3.304, 3.1000 (2008).

2.  The criteria for service connection for the cause of the 
veteran's death have not been met. 38 U.S.C.A. §§ 101(4), 
1110, 1131, 1310, 1313, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.57, 3.102, 3.159, 3.303, 3.304, 3.312 (2008). 

3.  The criteria for eligibility for entitlement to DEA 
benefits under the provisions of Title 38, Chapter 35, United 
States Code, have not been met. 38 U.S.C.A. §§ 3501, 3512, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.807, 
21.3021 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service- 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected. Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007). While there are particularized 
notice obligations with respect to a claim for DIC benefits, 
there is no preliminary obligation on the part of VA to 
conduct a predecisional adjudication of the claim prior to 
providing a section 5103(a)-compliant notice.

The VCAA duty to notify was satisfied by way of letters sent 
to the appellant in December 2002, August 2003 and June 2006 
that fully addressed all notice elements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and an explanation of how 
to substantiate a DIC claim for both service-connected and 
nonservice connected conditions as required by Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

VA has a duty to assist the appellant in the development of 
the claim. This duty includes assisting the appellant in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records. The appellant submitted private 
medical records and lay statements in support of her claim.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, the case is 
ready for appellate review.

Accrued Benefits

The veteran died in April 2003, and the appellant filed a 
claim for Dependency and Indemnity Compensation in May 2003.  
That application included a claim for accrued benefits.  
Under 38 U.S.C.A. § 5101(a), a specific claim and the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid or furnished to any individual under laws 
administered by the VA.  Applications for accrued benefits 
are governed by 38 U.S.C.A. § 5121 which states, in relevant 
part, that periodic monthly benefits under laws administered 
by the Secretary to which an individual was entitled at death 
under existing ratings or decisions, or based on evidence in 
file at the date of death and due and unpaid for a specific 
period of time, two years in this case, shall, upon the death 
of such individual be paid to the veteran's spouse or 
children.

There has been a significant statutory change regarding the 
payment of benefits accrued and unpaid at the time of a 
veteran's death.  In this regard, 38 U.S.C.A. § 5121(a) has 
been amended by repealing the 2-year limit on accrued 
benefits such that a veteran's survivors may receive the full 
amount of the award for accrued benefits. Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  However, Congress specifically stated that this 
provision applies to deaths occurring on or after the date of 
enactment of the Act, or December 16, 2003. Because the 
veteran's death predates that date, this recent statutory 
amendment is not applicable to the instant appeal.

The United States Court of Appeals for the Federal Circuit 
has held that reading 38 U.S.C.A. §§ 5101 and 5121 together 
compels a conclusion that, in order for a surviving dependent 
to be entitled to accrued benefits, the veteran must have had 
a claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision. See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  In Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996) 
the Federal Circuit held that a surviving dependent's accrued 
benefits claim was derivative of the veteran's claim.  In 
other words, as a consequence of the derivative nature of the 
surviving dependent's claim, if the veteran had no claim 
pending at the time of his death, the surviving dependent has 
no claim upon which to derive their own application. Id.

Accrued benefits include those the veteran was entitled to at 
the time of death under an existing rating or based on 
evidence in the file at the date of death. See 38 U.S.C.A. § 
5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 
C.F.R. § 3.1000(a).  Thus, the appellant could not furnish 
additional evidence that could be used to substantiate the 
claims, and VA could not develop additional evidence that 
would substantiate the claims of entitlement to accrued 
benefits. "Evidence in the file at date of death" means 
evidence in VA's possession on or before the date of the 
beneficiary's death, even if such evidence was not physically 
located in the VA claims folder on or before the date of 
death. 38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 
353 (1993).

In this case, the evidence of record shows that the veteran 
had a claim for service connection for an asbestos-related 
disability pending at the time of his death.  Service 
connection will be granted if it is shown that a veteran has 
a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury or disease contracted in the line of duty in the 
active military, naval or air service. 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury incurred in service alone 
is not enough.  There must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

As to claims involving service connection for an asbestos 
related disease, there are no special statutory or regulatory 
provisions.  While there is guidance for adjudicators as to 
asbestos-exposure claims, the law remains clear that there 
must be a diagnosis of the claimed disability. See Veteran's 
Benefits Administration Manual M21-1, Part VI, 7.21.  The 
manual notes that asbestos particles have a tendency to break 
easily into tiny dust particles that can float in the air, 
stick to clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers can produce fibrosis and 
tumors.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  The manual notes that 
lung cancer associated with asbestos exposure originates in 
the lung parenchyma rather than the bronchi.  Occupations 
involving asbestos exposure include mining and milling, 
shipyard and insulation work, demolition of old buildings, 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, etc.  High exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service. Dyment v. West, 
13 Vet. App. 141 (1999), affd, Dyment v. Principi, 287 F.3d 
1377 (Fed.Cir. 2002); VAOPGCPREC 4-2000.  In reviewing claims 
for service connection, it must be determined whether or not 
military records demonstrate asbestos exposure in service; it 
should be determined whether or not there was asbestos 
exposure pre- service and post- service; and it should be 
determined if there is a relationship between asbestos 
exposure and the claimed disease.

In the present case, the evidence of record illustrates the 
veteran did not have a diagnosed asbestos related lung 
disorder.  While the records demonstrate the veteran had 
other lung disabilities, including asthma and bronchitis, 
these disorders are not considered asbestos-related diseases.  
A threshold requirement for the granting of service 
connection is evidence of a current disability. In the 
absence of evidence of a current disability there can be no 
valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The appellant has argued that the veteran was exposed to 
asbestos during service and further noted that he died before 
he was able to have any testing performed to confirm the 
presence of an asbestos-related disability.  She submitted 
statements of a fellow service member to prove exposure to 
asbestos and has requested the file be reviewed to determine 
whether the asthma was in fact related to asbestosis.  
However, as noted above, entitlement to accrued benefits must 
be based on evidence in the file at the date of death. See 38 
U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 
(1999); 38 C.F.R. § 3.1000(a).  As such, the Board can not 
consider subsequent statements or send the file for post-
mortem opinions.  

Therefore, the evidence of record at the time of the 
veteran's death does not illustrate he had asbestosis or 
other asbestos-related lung disease.  Furthermore, there is 
no corroborating evidence in the service treatment records 
demonstrating that the veteran was exposed to asbestos or 
sustained any respiratory problems during his service.  
Although service personnel records confirm the veteran's 
military occupational specialty was that of a track vehicle 
mechanic, there is no evidence to indicate that he was 
exposed to asbestos, or to what degree such exposure was 
incurred.

Nor is there any competent medical evidence of a nexus.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Under these circumstances, for the Board to conclude that the 
veteran has an asbestos-related lung disorder that had its 
origin during service would be speculation, and the law 
provides that service connection may not be granted on a 
resort to speculation or remote possibility. 38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. at 33.  Simply put, in the 
absence of a present disability that is related to service, a 
grant of service connection is clearly not supportable. See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In sum, there is no evidence of a current asbestos-related 
lung disability, no evidence confirming the veteran was 
exposed to asbestos during service; and no evidence that the 
assumed degree of exposure to asbestos was enough to cause 
asbestosis or other asbestos-related lung disorder.  As such, 
the preponderance of the evidence is against the veteran's 
claim for service connection for an asbestos-related lung 
disorder.

Cause of Death

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving child upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation. 38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a); see also 38 U.S.C.A. 
§ 1151 (West 2002).

Generally, the term "child" means a person who is the 
legitimate or adopted child of the veteran who is unmarried 
and who is under the age of 18 years, or; who became 
permanently incapable of self-support before attaining the 
age of 18 years, or; who was age 18 or over but not yet age 
23 and is pursuing a course of instruction at an approved 
educational institution. 38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 
3.57.  The record reflects the appellant and the veteran had 
two children together, K.S.C., who was born in 1987, and 
A.N.C., who was born in 1991.  Significantly, both children 
were under the age of 18 at the time the appellant filed the 
claim.  As such, both children qualified as surviving 
children for at least part of the period on appeal.

Generally, a veteran's death is service-connected if a 
service connected disability caused, hastened, or 
substantially and materially contributed to the veteran's 
death. 38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death 
of a veteran will be considered to have been due to a 
service- connected disability where the evidence establishes 
that such disability was either the principal or contributory 
cause of death. 38 C.F.R. § 3.312(a).  The principal cause of 
death is one which singularly or jointly with some other 
condition was the immediate cause of death, or was 
etiologically related thereto. 38 C.F.R. § 3.312(b).  A 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, or 
aided or lent assistance to the production of death. 
38 C.F.R. § 3.312(c).  For the disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection. See 38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

A service connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. §  3.303.  Active military service includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training. 
38 C.F.R. §  3.6(a).  Service connection on a presumptive 
basis is not available where the only service performed is 
ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 
476-78 (1991).  Active duty for training is defined, in part, 
as full-time duty in the Armed Forces performed by Reserves 
for training purposes. 38 U.S.C.A. § 101(22) (West 2002); 
38 C.F.R. § 3.6(c).

That an injury was incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as leukemia, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d). Generally, to prove service connection, 
the record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

During his lifetime, the veteran was not in receipt of 
service connection for any condition.  The veteran's death 
certificate listed the cause of death as leukocytosis, due to 
or as a consequence of chronic myelogenous leukemia.  No 
contributing causes of death were noted.  An autopsy was not 
performed.

The appellant's primary contention is that the leukemia was 
incurred during the veteran's active reserve duty.  
Alternatively, the appellant alleged the asbestos the veteran 
was exposed to during service caused asthma-like symptoms 
during service which were the first symptoms of the leukemia 
that ultimately caused his death.  

As to direct service connection for the cause of the 
veteran's death, the leukocytosis and chronic myelogenous 
leukemia were not manifested during service.  Review of the 
service records fails to note any complaints, treatment or 
diagnoses of these conditions.  The only record during active 
service that noted any respiratory disability was an October 
1988 record that noted an upper respiratory infection.  This 
appeared to be an acute and transitory disease that resolved 
without complication.  In fact, the May 1990 separation 
examination noted no defects or diagnoses and in fact, 
described all systems, including the lungs and chest as 
normal.  Similarly, the veteran, in a May 1990 report of 
medical history, described his current health as excellent 
and denied any asthma, shortness of breath, pin or pressure 
of the chest and only noted a history of eye trouble and 
motion sickness.  

The appellant is correct in her assertion that the veteran 
was in the Reserves at the time he was diagnosed.  A March 
1995 Reserve record indicated the veteran reported to update 
his medical status as he was diagnosed with 
myeloproliferative disorder.  He was noted to be in chronic 
phase, stable condition and able to perform normally all 
physical activity.  However, he was found to be not 
physically qualified.  A March 1995 examination indicated the 
diagnosis of chronic myelogenous leukemia and requested 
confirmation of the diagnosis through bone marrow.  The March 
1995 report of medical history indicated the veteran reported 
being in good health but had a diagnosis of leukemia.  He 
reported he was diagnosed in October 1994 with chronic 
myelogenous leukemia and was a candidate for bone marrow 
transplant.  A March 1995 x-ray of the chest was normal. 

Significantly, although the veteran may have been part of the 
Reserves, in order for the condition to be service-connected, 
it must have been incurred in or aggravated by active duty 
for training.  As noted above it is unclear whether these 
notations were made during ACDUTRA or INACDUTRA.  However, 
the reserve records provided by the veteran did not reflect 
any periods of INACDUTRA or ACDUTRA in September 1994, the 
time he was first diagnosed with leukemia.  While the March 
1995 record reflects the veteran reported a prior diagnosis 
of leukemia this record does not illustrate the condition was 
incurred in service.  Futhermore, there is no competent 
medical evidence of a nexus.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  None of the medical records 
relate the leukemia to any event or incident of active 
service or period of ACDUTRA.  

While service connection for leukemia is warranted on a 
presumptive basis, the Board notes that service connection on 
a presumptive basis is not available for ACDUTRA or 
INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 476-78 
(1991).  In other words, in order for service connection to 
be granted on a presumptive basis, the leukemia would have 
had to been diagnosed within one year of the veterans 
separation from active service, excluding the subsequent 
service in the Reserves.  In this case, the veteran separated 
from active service in June 1990.  As there is no diagnosis 
of leukemia prior to June 1991, service connection on a 
presumptive basis is not warranted. 

Concerning the appellant's theory that the asbestos in 
service caused the veteran's leukemia, as noted above, there 
is no evidence confirming exposure to asbestos.  While the 
appellant submitted a statement of a fellow service member 
indicating he is in receipt of service connection for 
asbestosis, this statement does not prove the veteran's own 
exposure to asbestos.  Furthermore, even assuming exposure to 
asbestos, there is simply no competent medical evidence 
linking the diagnosed leukemia to the asbestos exposure.  

In sum, the only evidence linking the leukemia to the 
veteran's service is the appellant's own testimony.  Although 
the Board does not doubt the appellant's belief that the 
veteran's leukemia had its onset during service, the 
appellant is not a medical professional competent to render 
an opinion on matters of a medical diagnosis or the etiology 
of a diagnosed disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Accordingly, the preponderance of the evidence is against the 
claim.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Dependents' Educational Assistance

The appellant also seeks Dependent's Educational Assistance 
benefits.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the law mandates denial of the claim. See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

For the purposes of dependent's educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions, and had a permanent and total service-connected 
disability; or a permanent and total service-connected 
disability was in existence at the date of the veteran's 
death; or where the veteran died as a result of the service-
connected disability. See 38 C.F.R. § 3.807(a).

In this case, the veteran had honorable active service from 
June 1987 until June 1990.  However, he did not have a 
permanent and total service-connected disability at the time 
of his death.  As noted above, the veteran was not in receipt 
of service connection for any disability at the time of his 
death.  Furthermore, as explained above, the cause of the 
veteran's death is not service-connected.  Consequently, the 
Board finds that the appellant has not met the basic 
conditions of eligibility for Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.  
Accordingly, the appellant's claim must be denied for lack of 
legal merit. See Cacalda v. Brown, 9 Vet. App. 261, 265 
(1996) (where law is dispositive, not evidence, the appeal 
should be terminated for lack of legal merit or entitlement).  
Accordingly, the claim for entitlement to Dependents' 
Educational Assistance is denied.

Summary

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful and the appellant is sincere in her belief 
that the veteran's death was related to military service.  
However, the Board has carefully reviewed the record in depth 
and it has been unable to identify a basis upon which the 
claims may be granted.  The Board is bound by the law and is 
without authority to grant benefits on an equitable basis. 
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  It has been observed that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)].



ORDER

Service connection for an asbestos related lung disability, 
for the purpose of accrued benefits, is denied.

Service connection for the cause of the veteran's death is 
denied.

The claim of eligibility for Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35, is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


